Citation Nr: 1131208	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-38 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for the postoperative residuals of a nasal septum deformity with vasomotor rhinitis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision in which the RO continued a 10 percent rating for the Veteran's service-connected postoperative residuals of a nasal septum deformity with vasomotor rhinitis.  The Veteran perfected a timely appeal.  

In May 2011, the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

A June 2010 letter from the Social Security Administration (SSA) shows that the Veteran was awarded disability benefits for early spondylosis, neck problems, neck pain, headaches, memory, and concentration.  Because the symptomatology of headaches is contemplated by potentially applicable rating criteria for the Veteran's service-connected disability, the SSA determination and all underlying records are relevant.  However, the claims file does not contain the underlying records used in making the June 2010 SSA determination.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. Thus, the Board finds that the VA should obtain and associate with the claims file copies of all records underlying the June 2010 disability determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011) with respect to requesting records from Federal facilities.

In addition, the Board notes that the record contains evidence which indicates that the Veteran is unemployable, in part, due to his headaches.  The Board observes that the symptomatology of headaches is contemplated by potentially applicable diagnostic codes for the Veteran's service-connected postoperative residuals of a nasal septum deformity with vasomotor rhinitis.  However, the Board also notes that the percentage requirements for a total rating under 38 C.F.R. § 4.16(a) have not been met.  Nonetheless, entitlement to a total rating, on an extra-schedular basis, may be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), within the context of the claim for an increased rating for the underlying postoperative residuals of a nasal septum deformity with vasomotor rhinitis, in the first instance, to avoid any prejudice to the Veteran.  See VAOGCPREC 6-96 (Aug. 16, 1996).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of all records underlying the June 2010 determination.  All records submitted or obtained in support of the claim for disability benefits submitted by the Veteran or on his behalf should be provided.  All records/responses received should be associated with the claims file.  

2.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the issue of entitlement to a rating in excess of 10 percent for the postoperative residuals of a nasal septum deformity with vasomotor rhinitis, to include on an extra-schedular basis (pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


